Exhibit JAVO BEVERAGE COMPANY, INC. SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “Agreement”) is made as of this 6th day of April, 2009, by and between Javo Beverage Company, Inc., a Delaware corporation (the “Company”) and Coffee Holdings LLC, a Delaware limited liability company (the “Investor”). RECITALS WHEREAS, the Company has authorized the issuance and sale to the Investor, in accordance with the terms hereof, of (i) one or more senior subordinated promissory notes in the aggregate original principal amount of $12,000,000, in the form set forth as Exhibit A hereto (together the “Notes” and each a “Note”), and (ii) an aggregate of 50,000,000 shares (the “Shares”) of the Company’s Common Stock, par value $0.001 per share (the “Common Stock”); WHEREAS, the Company desires to issue and sell, and the Investor desires to purchase, the Notes and the Shares on the terms and subject to the conditions set forth herein; and WHEREAS, the Notes and the Shares are collectively referred to herein as the “Securities.” AGREEMENT NOW, THEREFORE, in consideration of the foregoing recitals and mutual promises, representations, warranties and covenants hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1. Transaction. 1.1Sale and Issuance of the Securities.Subject to the terms and conditions of this Agreement, the Investor agrees to purchase at the closing (the “Closing”), and the Company agrees to issue and sell to the Investor at the Closing, the Securities for an aggregate purchase price of $12,500,000 (the “Purchase Price”). 1.2Closing Date.The purchase and sale of the Securities to the Investor shall take place at the offices of the Company located at 1311 Specialty Drive, Vista, California at 10:00 a.m. (local time), on the date of this Agreement, or at such other time and place as the Company and the Investor mutually agree upon in writing (such date, the “Closing Date”). 1.3Payment; Delivery.On the Closing Date, the Company shall deliver to the Investor the Notes and certificates representing the Shares against payment of the Purchase Price by the Investor by wire transfer of immediately available funds to an account designated by the Company.Such respective Notes and certificates shall be in the denominations directed by the Investor. 1.4Allocation of Purchase Price.For federal income tax purposes, the Purchase Price, net of the transaction fee payable pursuant to Professional Services Agreement (which shall reduce the “issue price”) shall be allocated $500,000 to the Shares and $12,000,000 to the Notes, and the parties hereto agree to report consistent with such allocation. 2. Certain Defined Terms.As used in this Agreement, the following terms shall have the meanings specified below: “2006 Notes” means those certain Senior Convertible Notes in an original aggregate principal amount of $21,000,000 issued by the Company on December 15, 2006 pursuant to the 2006 Purchase Agreement. “2006 Purchase Agreement” means that certain Securities Purchase Agreement dated December 14, 2006, by and among the Company and parties identified therein, as amended by the Amendment Agreement. “2006 Warrants” means (i) those certain Series A Warrants to purchase Common Stock dated December 15, 2006, (ii) those certain Series B Warrants to purchase Common Stock dated December 15, 2006 and (iii) those certain Series C Warrants to purchase Common Stock dated December 15, 2006, in each case, issued by the Company pursuant to the 2006 Purchase Agreement. “8-K Filing” shall have the meaning assigned to such term in Section 5.5. “Affiliate” means, with respect to any Person, another Person that directly or indirectly, through one or more intermediaries, controls or is controlled by or is under common control with the Person specified.With respect to the Investor, the term Affiliate shall not include the Company or any of its Subsidiaries or any portfolio company of Falconhead Capital, LLC or any of their respective
